t c memo united_states tax_court khatchatour akopian and ruzanna terfanyan petitioners v commissioner of internal revenue respondent docket no filed date r determined that ps had unreported income which caused deficiencies in federal income taxes and that ps are liable for accuracy-related_penalties pursuant to sec_6662 i r c for their and tax years held ps had unreported income and are liable for the deficiencies in federal income taxes and the penalties held further p-w is not entitled to relief from joint_and_several_liability for the deficiencies pursuant to sec_6015 i r c akop baltayan for petitioner khatchatour akopian kathryn i phillips for petitioner ruzanna terfanyan kris h an for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of petitioners’ liabilities for income taxes and accuracy-related_penalties for the and tax years after concessions by respondent on brief regarding unreported dividend income the issues for decision are whether petitioners received unreported income of dollar_figure and dollar_figure for the and tax years respectively whether petitioners are liable for the sec_6662 a accuracy-related_penalties for the and tax years and whether petitioner ruzanna terfanyan is entitled to relief from joint_and_several_liability for taxes under sec_6015 or f for the and tax years findings_of_fact some of the facts have been stipulated and the stipulated facts and the accompanying exhibits are hereby incorporated by this reference at the time they filed their petition petitioners resided in california petitioners ruzanna terfanyan ms terfanyan and khatchatour akopian mr akopian are currently married and 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax years at issue all rule references are to the tax_court rules_of_practice and procedure reside together they were married in when they decided to marry they purchased a condominium condo to serve as their home ms terfanyan believed that in mr akopian took out a line of credit on the condo of dollar_figure using dollar_figure for business needs during the years at issue ms terfanyan coowned and operated ruz meg legal services the company provided services relating to tax preparation public notarization immigration and corporations ms terfanyan personally provided the notary public and individual tax_return services ms terfanyan prepared petitioners’ tax returns for the and tax years she determined her husband’s income by asking him at the end of the year if he was making any money to which he responded in the negative ms terfanyan never saw any documentation with regard to mr akopian’s earnings sometime in a longtime acquaintance vardan gevorgian mr gevorgian approached mr akopian with information about investing in an armenian movie production company in yerevan armenia to make the investment and find other investors mr akopian organized media fox enterprises inc media fox a nevada corporation on date mr akopian was president secretary and treasurer of media fox mr akopian 2at trial ms terfanyan’s counsel referred to ms terfanyan’s former business as lux med however on brief the parties refer to ms terfanyan’s former business as ruz meg had the only signature_authority over media fox’s bank account during because mr akopian had never produced a movie or made this type of investment before mr gevorgian was supposed to act as the middle person between media fox and the armenian company mr gevorgian provided consulting services and did all the paperwork what sic has to be done to do the movie production on date media fox was dissolved into global glen group inc global glen which had been organized on date as a nevada corporation to invest in the movies and advertising business mr akopian began global glen with his friend of years grigor bagdasarian mr bagdasarian mr bagdasarian took the helm as president of global glen and mr akopian handled the finances as treasurer mr akopian had the sole signature_authority over the global glen bank account during and mr akopian and mr bagdasarian agreed orally to share the profits of global glen equally no formal or written agreements were ever made between mr akopian and mr bagdasarian apparently mr gevorgian would advise global glen on how much and when money should be sent mr akopian used some of media fox’s and global glen’s money to pay personal expenses the table below table shows the banking activities of media fox and global glen but excludes checks written from the accounts it shows the total_amounts of customer withdrawals atm card purchases and withdrawals payments made to bmw financial services for car loan or lease payments and amounts of wired funds corporation media fox global glen global glen total withdrawals dollar_figure big_number big_number big_number atm card use dollar_figure bmw payments dollar_figure --- big_number big_number --- --- big_number wired amounts dollar_figure --- big_number big_number in addition to the above banking activities of media fox and global glen mr akopian wrote corporate checks to ms terfanyan and for other personal expenses the table below table shows the total_amounts of the checks written from media fox and global glen to mr akopian cash ms terfanyan citimortgage ruz meg audi financial services wonder year child care home owners association hoa fees and travelers insurance payments 3all numbers have been rounded to the nearest whole number 4in addition to the amounts listed in table in for example mr akopian wrote global glen checks to la county tax totaling dollar_figure wells fargo totaling dollar_figure ikea totaling dollar_figure water power comm credit_union totaling dollar_figure dmv for dollar_figure and other seemingly personal expenses including passport services and clothing stores totaling dollar_figure all of the these amounts are included when we refer to petitioners’ personal expenses mr akopian cash ms terfanyan citi mort ruz meg audi wond year child hoa trav- el- ers dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number --- --- --- big_number --- big_number big_number big_number big_number big_number big_number big_number media fox global glen global glen total big_number big_number big_number big_number big_number big_number big_number big_number big_number in october of mr bagdasarian went to yerevan to confirm that the movie was actually being made mr bagdasarian was satisfied that the money being sent to the armenian company was apparently for the most part used appropriately things suddenly went bad when mr gevorgian disappeared mr bagdasarian made a second trip to yerevan in search of mr gevorgian and the president of the armenian company he was unable to find either man and after he inquired about the president of the movie company his car was hit and three men assaulted him inflicting grievous bodily injury while respondent’s revenue_agent was examining canceled checks in an unrelated audit he noticed that some checks were written to global glen and media fox the revenue_agent then determined that global glen and media fox had not filed corporate 5mr bagdasarian made a third trip to yerevan in february and march of when he heard from a singer that mr gevorgian might be there he was again unable to find him or the president of the movie company armen shumanian tax returns and through the web site of the secretary of state for nevada ascertained that mr akopian was the president of media fox and the treasurer of global glen respondent requested all of the books_and_records for the corporations after petitioners failed to comply with his request respondent summoned the corporations’ bank for relevant documents from those documents respondent determined that petitioners had unreported income on the basis of money withdrawn from the accounts by mr akopian checks written from the corporation to mr akopian and ms terfanyan personally and made out to cash and the use of corporate funds to pay petitioners’ personal expenses in the notice_of_deficiency issued on date respondent determined that petitioners had unreported qualified dividends of dollar_figure and dollar_figure in and respectively he also determined income_tax deficiencies of 6the notice_of_deficiency also disallowed certain itemized_deductions and exemptions petitioners did not contest respondent’s adjustments of dollar_figure and dollar_figure to itemized_deductions for and respectively they also did not contest his dollar_figure and dollar_figure adjustments to exemptions for and respectively therefore except as they are the result of any correlative computational adjustments which require adjustment as the result of this opinion we deem those statutory_notice_of_deficiency adjustments conceded see 87_tc_698 citing rule a for the proposition that because petitioners have made no argument with respect to deductions claimed they are deemed to have conceded their nondeductibility affd 832_f2d_403 7th cir dollar_figure and dollar_figure for the and tax years respectively and sec_6662 penalties of dollar_figure and dollar_figure for the and tax years respectively petitioners filed a timely petition with this court on date denying that they owed the deficiencies and claiming innocent spouse status for ms terfanyan despite repeated requests from respondent petitioners never provided ownership or holding_period information to entitle them to the lower tax_rates afforded for qualified dividends therefore respondent filed a motion for leave to file an amended answer out of time it was granted by the court on date respondent recharacterized the unreported income from the corporation as petitioners’ income and not as qualified dividends he also increased the determined deficiency for by dollar_figure to dollar_figure with a corresponding dollar_figure increase of the sec_6662 penalty to dollar_figure a trial was held on date in los angeles california i burden_of_proof opinion sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 the court_of_appeals for the ninth circuit to which an appeal would lie absent a stipulation to the contrary has held that in unreported income cases the presumption of correctness applies only after the commissioner introduces some substantive evidence that the taxpayer received unreported income 680_f2d_1268 9th cir 596_f2d_358 9th cir revg 67_tc_672 if the commissioner introduces such evidence the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 by introducing the banking information of media fox and global glen which establishes that only mr akopian could draw on the corporate accounts that the accounts were used to provide cash and to pay personal expenses and that amounts were given directly to mr akopian respondent has introduced sufficient evidence connecting petitioners with the unreported income consequently respondent’s determination is entitled to the presumption of correctness ii recordkeeping requirements taxpayers must maintain adequate_records to substantiate their income and deductions sec_6001 the taxpayer shall keep such records 503_us_79 as in this case when the taxpayers fail to maintain adequate books_and_records the commissioner is authorized to use whatever method he deems appropriate to determine the existence and amount of the taxpayers’ income so long as in the commissioner’s reasonable opinion the method clearly reflects income sec_446 695_f2d_145 5th cir gowni v commissioner tcmemo_2004_154 the commissioner has wide discretion in determining which method to apply and reconstruction of the taxpayers’ income need only be reasonable in light of all surrounding facts and circumstances gowni v commissioner supra iii unreported income by examining the banking activities of media fox and global glen respondent determined on the basis of withdrawals atm purchases payments made to bmw and checks written from the corporations that petitioners had unreported income in respondent’s view because mr akopian has failed to show appropriate financial operation of the corporations and had unrestricted control_over all of these distributions under the claim_of_right_doctrine petitioners must include all of the amounts in gross_income n am oil consol co v burnet 286_us_417 a withdrawals checks written to mr akopian and cash according to the bank statements of both media fox and global glen in and there was a total of dollar_figure withdrawn at the bank by mr akopian as shown in table above in and checks totaling dollar_figure were written to mr akopian and checks totaling dollar_figure were written to cash from the media fox and global glen bank accounts as mr akopian was the sole signatory on the bank accounts only he could make the withdrawals and sign the checks according to mr akopian the armenian company wanted cash because it would make producing the movie less expensive and because armenian banks could not provide proper banking to provide the cash mr akopian said that he would draw cash or cashier’s checks in his name from media fox and then have a transferring service wire the money to armenia and or russia also according to mr akopian’s and mr bagdasarian’s testimony as with media fox global glen sent money to the armenian company 7under the claim_of_right_doctrine a taxpayer must include in income any amounts that the taxpayer has unrestricted control_over the use or disposition of and treats as his own n am oil consol co v burnet 286_us_417 by drawing either cash or cashier’s checks in mr akopian’s name from the global glen bank account petitioners claim that the withdrawals and the checks written to mr akopian and to cash were used to transfer money from the corporations to the armenian company petitioners argue that mr akopian was a mere conduit for the money and thus need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else 56_tc_530 affd 492_f2d_286 7th cir we cannot find that there is sufficient credible_evidence corroborating mr akopian’s and mr bagdasarian’s testimony that the amounts should not be includable in petitioners’ income although both mr akopian and mr bagdasarian testified that media fox and then global glen would wire the armenian company cash there is not one shred of documentary_evidence corroborating those statements overall their testimony was inconsistent fanciful and not credible mr akopian testified that all of the corporations’ documents disappeared along with mr gevorgian however had 8we are extremely skeptical that mr gevorgian conveniently disappeared with all of the documents according to mr akopian he was a longtime acquaintance whom mr akopian trusted enough to form a company for and to invest over a million dollars in his idea continued petitioners simply presented their own bank documents which if they exist petitioners might have easily acquired they could have shown that the money was not deposited into their accounts and circumstantially shown that it was not used for personal expenses petitioners’ failure to introduce evidence which if true would be favorable to them gives rise to the presumption that if produced it would be unfavorable 6_tc_1158 affd 162_f2d_513 10th cir the bank documents themselves are further evidence that this money was not transferred to the armenian movie company media fox’s bank statements show that towards the end of both and significant amounts of money were wired to foreign entities the fact that the corporation was directly wiring money to a foreign_entity tends to discredit claims that mr akopian was required to write himself a check or write a check for cash in order to transfer the money to armenia except for the self-serving testimony of mr akopian and mr bagdasarian there is absolutely no evidence concerning media fox continued also this testimony is inconsistent with the examining agent’s written record of the initial interview with mr akopian’s attorney admitted by stipulation in this case on date during an initial interview with the examining agent when asked why mr akopian did not have copies of the bank records mr akopian’s attorney stated that mr akopian did not know what he was doing so he basically threw away everything when it came in or global glen no contracts invoices minutes spreadsheets or even an old email discussing the business_purpose of the corporations there is also no evidence of the existence of the armenian company or even a movie being made nothing therefore we find that mr akopian received the amounts under a claim of right and must include those amounts in gross_income see ludwig v commissioner tcmemo_1983_678 affd without published opinion 779_f2d_51 6th cir b atm card use bmw payments checks written to ms terfanyan and ruz meg and for personal expenses petitioners advance two theories as to why the amounts received from media fox and global glen for personal expenses in and were not income first petitioners argue that mr akopian took out a line of credit against petitioners’ condo of dollar_figure and injected dollar_figure of it into the business and that the check written to ms terfanyan were repayments of that line of credit second petitioners argue that the corporate funds used to pay petitioners’ personal expenses were loans other than petitioners’ own self-serving testimony there is simply no evidence that a line of credit was ever taken out against petitioners’ home although allegedly all of the corporate documents disappeared along with mr gevorgian a copy of the loan documentation could have been obtained from the bank or other lender issuing the line of credit petitioners’ failure to introduce this evidence which would have been in their favor again gives rise to the presumption that it would have been unfavorable see wichita terminal elevator co v commissioner supra pincite in the absence of loan and payment documents and records we do not find that the use of corporate funds for petitioners’ personal expenses constituted a repayment of a line of credit we are also unpersuaded by petitioners’ vague self-serving testimony that the amounts were loans from the corporations which mr akopian was expected to repay see 58_f3d_1342 8th cir affg tcmemo_1993_398 schneebalg v commissioner tcmemo_1988_563 mr bagdasarian explained that mr akopian was allowed to spend the corporations’ money and that it was regarded as a loan he explained that there was no formal agreement for the loan because they always did things verbally and trusted each other even more egregious than the fact that there is no documentation of the loan there is no evidence that mr akopian was even keeping track of the amounts of the corporations’ money that he used for personal expenses mr akopian treated the corporations as his personal piggy bank he used corporate money to make mortgage payments pay his hoa dues buy clothing and even pay for his child’s daycare we do not find that the use of the corporate money for personal expenses was a loan 9we further note ignoring possible timing differences that continued therefore petitioners must include in income all of the amounts at issue discussed above iv sec_6662 penalties respondent determined that petitioners are liable for sec_6662 accuracy-related_penalties for their and tax years pursuant to sec_7491 the commissioner has the burden of production with respect to a taxpayer’s liability for a penalty and is therefore required to come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty see 116_tc_438 however once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade a court that the commissioner’s determination is incorrect id pincite subsection a of sec_6662 imposes an accuracy-related_penalty of percent of any underpayment attributable to causes specified in subsection b respondent asserts two causes justifying the penalty a substantial_understatement_of_income_tax subsec b and negligence subsec b continued the discharge_of_indebtedness is a source_of_income sec_61 mr bagdasarian explained that because the corporation never succeeded there was no money and there was no income for khatchatour to be able to repay the corporation where as here the taxpayer is not required to repay the loan the proceeds are income to the taxpayer in the year of the loan see 284_us_1 there is a substantial_understatement_of_income_tax for any_tax year where the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return for the tax_year or in the case of an individual dollar_figure sec_6662 n egligence is any failure to make a reasonable attempt to comply with the provisions of this title ie the internal_revenue_code sec_6662 under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs respondent met his burden of production under both causes and petitioners did not address the sec_6662 penalties at trial petitioners presented no evidence that they had reasonable_cause for any portion of any underpayment see basile v commissioner tcmemo_2005_51 because petitioners did not contest the additions to tax or penalties in the petitions they are deemed conceded citing rule b and 118_tc_358 petitioners while contesting the income_tax liabilities on which the penalties are based have never specifically pleaded that there was reasonable_cause for any negligence or substantial_understatement_of_income_tax petitioners are liable for the penalties v sec_6015 relief in general married taxpayers may elect to file a joint income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire federal_income_tax liability for that year whether as reported on the joint income_tax return or subsequently determined to be due sec_6013 see sec_1_6013-4 income_tax regs a spouse or former spouse may petition the commissioner for relief from joint_and_several_liability in certain circumstances see sec_6015 ms terfanyan asserts that she is entitled to relief under either sec_6015 or f the court’s scope and standard of review are de novo 132_tc_203 a relief under sec_6015 sec_6015 provides sec_6015 procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement the requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for relief 119_tc_306 affd 101_fedappx_34 6th cir there is no dispute that ms terfanyan satisfies subparagraphs a b and e of sec_6015 b nor is there any doubt that ms terfanyan does not satisfy subparagraph c under this requirement the individual seeking relief under sec_6015 must establish that in signing the return he or she did not know and had no reason to know that there was an understatement attributable to the erroneous items of the other spouse sec_6015 115_tc_183 affd 282_f3d_326 5th cir ms terfanyan knew that mr akopian had an ownership_interest in media fox during and an ownership_interest in global glen in and she also knew that mr akopian was taking care of some of the expenses with corporate money in fact ms terfanyan received checks from the company in her own right and to her own company ruz meg she also prepared the tax returns at issue relying if on anything only on her husband’s oral claims he had no income a fact that with her tax experience she should have known to be untrue consequently ms terfanyan is ineligible for relief under sec_6015 b relief under sec_6015 the commissioner may relieve a spouse or former spouse from joint_and_several_liability if taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 see revproc_2003_61 2003_2_cb_296 we now analyze the facts under these procedures to determine whether ms terfanyan qualifies for equitable relief threshold conditions revproc_2003_61 sec_4 c b pincite sets forth seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 as follows i the requesting spouse filed a joint income_tax return for the taxable_year for which he or she seeks relief ii relief is not available to the requesting spouse under sec_6015 or c iii the requesting spouse applies for relief no later than years after the date of the commissioner’s first collection activity iv no assets were transferred between the spouses as part of a fraudulent scheme by the spouses v the nonrequesting spouse did not transfer disqualified assets to the requesting spouse vi the requesting spouse did not file or fail to file the return with fraudulent intent and vii the federal_income_tax liability from which the requesting spouse seeks relief is attributable to an item of the individual with whom the requesting spouse filed the joint income_tax return respondent concedes that ms terfanyan satisfies the seven threshold conditions safe_harbor conditions if the threshold conditions are met the commissioner ordinarily will grant equitable relief under sec_6015 with respect to an underpayment of income_tax reported on a joint federal_income_tax return provided the following three safe_harbor conditions are satisfied i on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse ii on the date the requesting spouse signed the joint income_tax return the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the tax_liability and iii the requesting spouse will suffer economic hardship if the commissioner does not grant relief id sec_4 c b pincite ms terfanyan is still married to and lives with mr akopian therefore she does not satisfy the first condition accordingly because ms terfanyan does not meet all the requirements of the safe_harbor she does not qualify for relief under revproc_2003_61 sec_4 facts_and_circumstances_test a requesting spouse such as ms terfanyan who satisfies the threshold conditions but fails to satisfy the safe_harbor conditions under revproc_2003_61 sec_4 is nevertheless eligible for relief under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for an underpayment revproc_2003_61 sec_4 c b pincite lists various nonexclusive factors to be considered in deciding whether to grant equitable relief under sec_6015 no single factor is determinative all factors are to considered and weighed appropriately and the list of factors is not intended to be exhaustive id our analysis of the relevant factors and circumstances is as follows a marital status ms terfanyan is still married to and lives with mr akopian this factor weighs against relief b economic hardship if relief were denied the second factor under revproc_2003_61 sec_4 is whether the requesting spouse will suffer economic hardship if relief is not granted economic hardship for these purposes is defined as the inability to pay reasonable basic living_expenses if the requesting spouse is held liable for the tax owed see sec_301_6343-1 proced admin regs the ability to pay reasonable basic living_expenses is determined by considering among other things the following nonexclusive factors the taxpayer’s age employment status ability to earn number of dependents and expenses for food clothing housing medical and transportation and any extraordinary circumstances id ms terfanyan computed her monthly household_income as dollar_figure and her monthly household expenses as dollar_figure she is still living with her husband and thus these numbers presumably include his income and expenses as well ms terfanyan is therefore demonstrating that the tax_deficiency will make a hardship on her household whether or not she is granted relief from joint liability accordingly this factor favors ms terfanyan c knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability ms terfanyan knew that mr akopian was using corporate money to pay their personal expenses she must have known that petitioners did not have the money to pay all of their expenses even her innocent spouse relief application shows that her household’s expenses exceed their income therefore ms terfanyan knew that mr akopian could not pay the tax_liabilities this factor weighs against granting relief d nonrequesting spouse’s legal_obligation to pay the outstanding liability because ms terfanyan and mr akopian remained married this factor is neutral e significant economic benefit a fifth factor is whether the requesting party received a significant economic benefit from the unpaid income_tax_liability in excess of normal support mr akopian used corporate money to pay petitioners’ personal expenses petitioners certainly received an economic benefit from the unreported income to the extent that it would have been less because of tax petitioners received a significant economic benefit from the unpaid income_tax this factor weighs against granting relief f subsequent compliance with income_tax laws a sixth factor is whether the requesting spouse made a good_faith effort to comply with federal_income_tax laws in subsequent years because of the lack of evidence this factor is neutral g abuse a seventh factor is abuse of the requesting spouse the record does not indicate ms terfanyan suffered abuse thus this factor is neutral h poor health when signing the return or requesting relief the final factor is whether the requesting spouse was in poor health when signing the return or requesting relief the record does not indicate that ms terfanyan was in poor health when she signed the and joint income_tax returns therefore this factor is neutral c conclusion about equitable relief after weighing the testimony and other evidence we conclude that ms terfanyan is not entitled to equitable relief for either year ms terfanyan is knowledgeable about tax law and tax_return preparation she prepared the tax returns at issue here knowing they did not report all of petitioners’ income and that the true and correct_tax owed was very unlikely to be paid at least voluntarily accordingly the court finds that ms terfanyan is not entitled to any equitable relief under sec_6015 vi conclusion petitioners are liable for the deficiencies in income_tax and the sec_6662 penalties for and ms terfanyan is not entitled to relief from joint liability under sec_6015 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
